Title: To Thomas Jefferson from John Barnes, 2 May 1804
From: Barnes, John
To: Jefferson, Thomas


          
            Sir,
            George Town, 2d May. 1804.
          
          Your esteemed favr. 25h. ult. I had the Honor of recieving late last Evening—The $20.34 will be remitted Genl. Lincoln in a post or two.—Messrs. G & J. have already advised me of your Tobo. a/ sales, &c. the $2,500 to be retained on my a/c: $1000, of which, I have requested those Gentlemen to reserve for forty Bank shares intended to be subscribed for my use &c. The proceeds of the residue to be transmitted to me here, at their first convenient leisure—on its Arrival will be Applied to Mr Short, Mr LeMaire & others unadjusted claims—
          The consoling tear! of a friend’ (however sincere) adds but little comfort, to the lacerated wound of the afflicted Parent! Husband! &c. &c.—
          it is—in the greatness of Mind—and submissive dependence on the goodness of a Kind unerring Providence, we are to look up to—to sooth & Calm the agitated afflicted Bosom, which time will by degrees allay—but not obliterate.—
          with the greatest, respect & Esteem—I am Sir your most Obedt. & very humble serv.
          
            John Barnes.
          
          
            I omitted sending—Monday paper expecting its arrival would be too late for your recieving it at Monticello.
          
        